DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       DAPHNEY D. WILLIAMS,
                            Appellant,

                                    v.

                     DEPARTMENT OF HEALTH,
                            Appellee.

                              No. 4D19-844

                         [December 12, 2019]

  Appeal from the State of Florida, Department of Health; L.T. Case Nos.
DOAH 18-002826, DOH 2017-10803.

  Kenneth S. Mair of Law Offices of Kenneth Mair, Fort Lauderdale, for
appellant.

  Sarah Young Hodges, Chief Appellate Counsel, Florida Department of
Health Prosecution Services Unit, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.